          2




                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                              MDL No. 2804



                                         (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í65)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,104 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:

                            Nov 14, 2018

                                                                   Jeffery N. Lüthi
                                                                   Clerk of the Panel



    I hereby certify that this instrument is a true and correct copy of
    the original on file in my office. Attest: Sandy Opacich, Clerk
    U.S. District Court, Northern District of Ohio
    By: /s/Robert Pitts
    Deputy Clerk
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                             MDL No. 2804



                 SCHEDULE CTOí65 í TAGíALONG ACTIONS



 DIST     DIV.      C.A.NO.    CASE CAPTION


ARIZONA

  AZ        4       18í00532   Tucson Medical Center v. Purdue Pharma LP et alOpposed 11/13/18

FLORIDA NORTHERN

                               CITY OF TALLAHASSEE v.
  FLN       4       18í00484   AMERISOURCEBERGEN DRUG CORPORATION et
                               al
                               LEON COUNTY, FLORIDA v.
  FLN       4       18í00485   AMERISOURCEBERGEN DRUG CORPORATION et
                               al

KENTUCKY EASTERN

                               Estill County Emergency Medical Services v.
  KYE       5       18í00590   Amerisourcebergen Drug Corporation et al
                               Owsley County Fiscal Court v. Amerisourcebergen
  KYE       6       18í00275   Drug Corporation et al

LOUISIANA EASTERN

  LAE       2       18í10021   Lopinto v. AmerisourceBergen Drug Corporation, et al

MISSISSIPPI SOUTHERN

                               City of Lumberton, Mississippi v. Amerisourcebergen
  MSS       2       18í00185   Drug Corporation et al

NEVADA

                               Nye County, Nevada v. Amerisourcebergen Drug
  NV        2       18í02050   Corporation et al

OKLAHOMA EASTERN

  OKE       6       18í00355   Choctaw Nation v. Purdue Pharma L.P. et al Opposed 11/13/18
  OKE       6       18í00356   Chickasaw Nation v. Purdue Pharma L.P. et alOpposed 11/13/18
